Citation Nr: 1326993	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  03-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for general arthritis of the shoulders.

3.   Entitlement to service connection for general arthritis of the hands. 

4.  Entitlement to service connection for general arthritis of the hips.

5.  Entitlement to service connection for general arthritis of the arms. 

6.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976, August 1977 to September 1977, and from November 1978 to July 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a back condition. 

The Board has reviewed the Veteran's paper claims file and virtual record.

The Veteran presented testimony before the Board in October 2004.  The transcript has been associated with the claims folder. 

In a November 2010 decision, the Board denied service connection for a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted a Joint Motion to vacate and remand the November 2010 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion. 

This claim has been remanded on multiple occasions with the most recent time being in March 2013. The case has been returned to the Board for further appellate review. 

In the March 2013 remand, the Board referred multiple claims for initial consideration.  Some of the claims have yet to be adjudicated and thus, will be referred again.  The issues of entitlement to service connection for a defective root canal, allergic rhinitis/sinusitis, dermatitis, and a systolic murmur/heart disability have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 

In December 2012, the RO denied claims of service connection for sleep apnea and general arthritis of the shoulders, hands, hips, and arms.  The Veteran appealed the decision, but a Statement of the Case (SOC) does not appear in this record.  Therefore, the Board must remand those matters, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's statements as to service incurrence (falling off a ladder and landing on her back on a table) are not credible.

2.  A chronic lumbar spine disability was not shown during service or for years thereafter; nor are the Veteran's lay assertions found to be credible for the purpose of establishing a continuity of back symptomatology since service; and the  competent and probative medical evidence of record preponderates against a finding that a current lumbar spine disability is due to events in active service

CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in August 2002.  Additional duty to assist letters were sent to the Veteran in January 2005, August 2005, March 2008 (which included notice pursuant to the Dingess decision), August 2009, March 2010, and July 2012. 

VA has obtained service treatment dated between 1976 and 1986, service personnel records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and given her the opportunity to give testimony.  

The Board notes that while there are service treatment records dated between 1976 and 1986 associated with the claims folder, enlistment and separation examinations, other than the April 1986 separation examination, are not of record.  Where the service treatment records cannot be obtained the Board's obligation to explain its findings and conclusion and to consider carefully the benefit-of -the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

There is also some question about whether there are missing service records from Travis, Eielson, and Lackland Air Force Bases (AFB).  In May 2005, Travis AFB indicated there were no records of hospital admission or outpatient treatment of the Veteran between 1978 and 1986.  They further indicated the Veteran was not listed in their system.  In September 2005, Lackland AFB indicated there were no records of hospital admission of the Veteran between 1978 and 1986.  In January 2006, the National Personnel Records Center (NPRC) indicated they had no records of treatment of the Veteran dated in 1986 at Travis AFB or Eielson AFB.  In May 2006, Eielson AFB further stated there were no records of hospital admission or outpatient treatment of the Veteran dated between 1978 and 1982.   The Board remanded the matter in March 2010 to notify the Veteran that records from these bases were not available.  The RO sent such notice in March 2010 and asked the Veteran to submit any records in her possession, which she did not.  Any further attempts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).   

The Veteran has frequently cited the May 1986 service treatment report (associated with the claims folder) as evidence of her in-service injury.  As such, despite the unavailability of some of the Veteran's service treatment records, the absence of these records is not determinative with respect to the issue on appeal.   The Board is satisfied that the evidence of record shows that VA has made every effort to secure any additional service records for the Veteran and has notified her of the records which are unavailable.   The Veteran has acknowledged that her service treatment records have not been found and consistently reported that she does not have these records, nor is she capable of providing any further information that would assist VA in obtaining them.  

In an August 2013 statement, the Veteran indicated that records from Dr. T dated between 1987 and 1993 and records from Kaiser Permanente (Dr. MS) had been destroyed and no longer existed.  She further indicated that Dr. MG was no longer practicing (he was identified as a dermatologist and would not have any pertinent information).  The Board would additionally note that a letter from Dr. T confirming the unavailability of the Veteran's medical records has been associated with the claims folder.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).  

The Veteran indicated that she sent the RO blank consent forms to obtain any outstanding records; however, these would not be sufficient.  The forms must contain the name of the provider, the disability for which treatment was sought, and specific dates of treatment.  The Veteran has not submitted any completed consent forms that were not acted upon by VA. The Veteran mentioned a Dr. KW in her August 2013 statement; however, she did not submit an authorization form or identify him as having information pertinent to her back claim.  The Veteran has multiple issues in various stages of appeal.  VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting her claim. 

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.   Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that she is entitled to service connection for a lumbar spine disability.  Specifically, she asserts that the claimed condition is the result of falling off a ladder while putting up stock and onto a table, hurting her back.  

Radiographic evidence shows the Veteran has multilevel degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  Thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

First, the Board shall discuss service incurrence.  The Board finds the Veteran's allegations, and those of  her friends submitted on her behalf, wholly incredible as to the incident of service incurrence (falling off a ladder onto a table).  

In a May 1986 service treatment report, the Veteran complained of bilateral low back pain of one month duration.  The Board would note that this statement to the medical provider, which is deemed more credible as it was made in conjunction with seeking medical treatment, is contrary to her October 2004 Board testimony wherein she testified that she sought treatment within 48 hours of falling off the ladder.  Transcript at 4.  

The Veteran also denied experiencing any trauma in May 1986.  In regards to her service treatment record reflecting that she told the Air Force physician that she did not suffer back trauma, she stated that she probably did not understand what the word "trauma" was at that time and added that she was trying to get some pain pills to help her through another day.  See statement dated in October 2011.  She stated that this was likely the reason for her not telling everything that happened to her to the doctor.  The Veteran in recent statements indicated that she was never asked about trauma by the medical provider in 1986 and if she had been, would not have understood the meaning of the word and would have had to ask further questions to understand what was being asked of her.  See Statement received in February 2013.  

The Board finds these statements implausible.  The Veteran, even if she did not know what the word trauma meant, which is highly unlikely, would have known what it meant to injure herself.  She did not report an injury or even describe such a significant event as falling off a ladder.  Instead she reported that she had increased her exercise and that her pain increased with exercise.  It is reasonable to believe that she also would have reported hurting her back when falling.  Hence, the report of falling off a ladder onto a table is not considered credible or supported by the objective medical evidence of record.  

In a May 2004 statement, AJ, a friend of the Veteran, reported that during military service, the Veteran had complained to her that she had fallen on a table at work and injured her back.  The friend further stated that the Veteran reported that lifting heavy boxes caused pain in the lower part of her back which made it difficult for her to walk or sit. 

In a May 2004 statement, CSJ, another friend of the Veteran, reported that the Veteran complained of back symptoms many times during military service.   In a September 2011 statement, the same friend (AJ) again stated that she remembered the Veteran's accident involving her back and the accident caused her problems at work (inability to stand, twist or bend).  She did not say that she actually witnessed such accident.  In a September 2011 statement, CS (the same as above), indicated she had known the Veteran since 1982 and the Veteran complained to her of injuring her back at work at Sunnyvale Air Force station in 1986.  

As the Veteran's lay statements have been found to be not credible with respect to the claimed in-service injury, the statements of the Veteran's friends are similarly not credible, as they are based entirely on the Veteran's reported history.  

Regardless of the fact that the Board does not find the Veteran's account of falling off a table credible, the service treatment records do still contain a complaint of low back pain in 1986.  Post-service, the Veteran has been diagnosed with DDD and DJD of the lumbar spine.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In her October 2004 Board hearing, the Veteran stated that she sought further in-service treatment for her back disorder after the injury.  (Note: in February 2013 she indicated did not receive any further treatment for her back during service as she was ordered to out process immediately due to an emergency deficit control act).   The service treatment record described above is dated on May 30, 1986, approximately one month prior to her discharge on July 3, 1986.  After physical examination in May 1986, the assessment was musculoskeletal low back pain secondary to obesity and exercise.  The Veteran was given Motrin and recommended to decrease exercise.   There were no further complaints pertaining to the Veteran's back during service.  The medical evidence of record shows that the Veteran visited sick call twice during that time period, on June 2, 1986, and June 16, 1986, but she did not report any back symptoms in either of these reports.   Thus, a chronic back disability was not established during the Veteran's active duty service.  

The Board would note at this juncture that the Veteran submitted statements from her friends to not only establish an injury in service, but contemporaneous complaints of back pain.  That the Veteran complained of back pain in May 1986 is not in question, the incident of service incurrence is what is in dispute.  What the Board finds incredible with respect to their statements, aside from their retelling of the injury itself, is that one friend (AJ) described the Veteran's pain as "excruciating."  May 2004 statement.  AJ further indicated the pains were so "sharp and piercing that it was very difficult for her to walk and sit."  However, none of this is reflected in the service record as noted above.  

Nevertheless, as chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The Veteran's statements with regard to continuous back problems are similarly inconsistent with the post-service medical evidence of record.   There is no indication the Veteran sought treatment for her back after service until 1996 with AA, a chiropractor.  In a September 2011 letter, AA stated the Veteran was a patient in 1996 and complained of low back pain.  This long time lapse without medical complaint or treatment can be considered, along with other factors, as evidence against the claim  and whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

VA outpatient treatment records  dated in July 2001 show the Veteran denied back pain in the last several weeks or months.  No musculoskeletal abnormalities were noted on physical examination.  In August 2001 and October 2001, the Veteran again did not check off that she was experiencing back pain in the last several weeks or months.  She had full range of motion in all her joints and no pain or spasms in September 2001.  A March 2002 VA outpatient medical report included a comprehensive pain survey.  The Veteran reported pain in her abdomen, but not in her back.  A second March 2002 VA outpatient medical report stated that the Veteran did not have any muscle pain, spasms, cramping, tremors or weakness.  The Veteran also did not have bone or joint limitation of motion, stiffness, swelling, or pain.

VA outpatient treatment records dated in May 2005, May 2008, October 2008, November 2009, October 2010, May 2011, and March 2012 show the Veteran specifically denied joint pain or muscle weakness.  

VA treatment records dated between 2001 and 2013 show only sporadic complaints of back pain.  The Board would note that in November 2001, the Veteran complained of left side pain for the previous two to three days.  She reported that six days before she had "helped someone move furniture that caused back pain for a couple of days."  The Veteran reported that the side pain began a day or two after this incident and had rapidly improved.  After physical examination, the impression was abdominal pain/musculoskeletal pain, resolving, "[m]ost likely secondary to increased lifting and physical activity with moving furniture." 

In a third March 2002 VA outpatient medical report, the Veteran complained of low back pain, which she reported was from a herniated disc.  On physical examination, no lumbosacral spine abnormalities were noted.  The assessment was low back pain, stable. 

In an October 2003 VA outpatient medical report, the Veteran complained of chronic back discomfort.  On x-ray examination, there were indications of DJD of the lumbar spine.  There were additional complaints in November 2009, April 2012, and September 2012.  

The medical evidence of record contradicts the Veteran's claims that she experienced back pain continuously from the time of her in-service injury until the present.  The Veteran's lay statements as to continuity of symptomatology are not credible, as they are inconsistent with, and sometimes contradicted by, the contemporaneous medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements). 

The Board has considered that, in October 2011, the Veteran asserted that she was fatigued, tired, rundown, and stressed when she initially sought VA treatment, and was not making good decisions when she checked every box not applicable, none, or no, as she just wanted to talk to the doctor so she could feel better.  Moreover, in a May 2012 statement, the Veteran addressed the inconsistencies in her statements provided to VA, and reported that when she first presented for treatment at the Atlanta VAMC she needed medical attention for pressing medical concerns, like why she was so tired.  She added that she had not seen a doctor in a long time and answered almost all questions "no" as an automatic response.  

However, to the extent that these statements are offered to explain the inconsistencies between the Veteran's reported continuity of back pain since service and the post-service medical evidence, the Board notes that, despite not reporting back pain during treatment on multiple occasions, the Veteran did affirmatively report pain in other locations on various dates.  The Board finds the contemporaneous medical evidence more probative than the October 2011 and May 2012 statements submitted by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

The Board would also note at this juncture that magnetic resonance imaging (MRI) dated in 2001 first showed disc herniation L4-5 with bulging annulus at L3-4.  X-rays dated in October 2003 revealed DJD of the lumbar spine.  X-rays dated in September 2009 showed multilevel DDD.  This is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. §§ 3.3097, 3.309. 

As a chronic lumbar spine disability was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  

In an April 2004 letter, a VA physician stated that the Veteran's "[c]hronic back syndrome also very likely dates back to her military service."  The same doctor in an April 2009 letter indicated the Veteran's chronic pain syndrome stared during her military service as she was "treated for this condition and has subsequently become worsened and aggravated."

The Veteran was afforded a VA examination in September 2009 and was diagnosed with low back strain with minimal disability.  The examiner opined low back strain was less likely as not the result of one episode of back pain described in the military service records or attributable to her period of service.  The examiner reasoned there was one episode of low back pain in service in 1986, which was characterized as being secondary to obesity and overuse.  The examiner found no evidence of chronic back pain until 2001 when she first came to the VA Medical Center in Atlanta.  The examiner also reasoned that she was able to carry out significant occupations following service and x-rays showed a well-maintained back with minimal findings and certainly within the expectations of a person who was 51 years old. 

In a September 2011, AA, the Veteran's chiropractor, indicated the Veteran was a patient in 1996 and suffered from mid and low back pain.  He noted the Veteran was injured in the military in 1986.  He revealed that he did not have any of his records, but that the Veteran's injuries "could likely be from the incident in which she had a serious fall while in the Air Force."

A December 2011 letter from another chiropractor shows the Veteran reported that low back pain was the result of a fall that occurred in 1986 while at work in which she was on a ladder putting up stock, lost her footing, and fell on  table landing on her back.  The chiropractor opined it was as likely as not that the Veteran's injuries were the direct result of the fall in service and not related to obesity.  

In October 2012, a VA examiner reviewed the claims file and opined the Veteran's DJD of the lumbosacral junction was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner reasoned that the May 1986 service record did not suggest a serious problem that would be likely to persist.  The examiner stated that direct trauma to the back would result in local damage such as a contusion or fracture and there was no sequelae of such present.  The examiner further noted that a June 1986 entry, dated one month later, contained no mention of low back pain. The Veteran's DJD was said to be common and happened without direct trauma to the back.  The examiner found no documentation of back pain between 1986 and 2001.  The examiner stated that the April 2009 VA opinion and December 2011 chiropractic opinions both associated the Veteran's back pain with the 1986 injury, but gave no rationale.

In a June 2013 addendum opinion, the VA examiner indicated he reviewed the September 2011 letter of AA, which indicated he treated the Veteran in 1996.  The examiner clarified his opinion and stated there was no treatment for her back between 1986 and 1996, which was a significant length of time, and hence, his opinion had not changed (since the September 2009 examination.)    

Here, the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is the result of her active military service.  First and foremost, the September 2009, October 2012, and June 2013 VA examiner's opinions must be afforded greater weight than the opinions of the Veteran's VA doctor in April 2004 and April 2009 and her chiropractors in September 2011 and December 2001.  The September 2009, October 2012, and June 2013 VA examination opinions were rendered after a complete review of the claims folder, which included the opinions submitted on behalf of the Veteran, but more importantly, the Veteran's service treatment records containing a description of the Veteran's back complaints in May 1986 and the incident of incurrence.  The VA examiners opined it was less likely than not that the Veteran's single complaint of back pain in service, which was attributed to increased exercise and obesity at the time, caused her current DJD of the lumbar spine.  The VA examiner's provided supporting rationale for their opinions,  to include, but not limited to, the fact that the May 1986 service treatment record did not show the Veteran fell off a ladder onto a table and that there was a period of approximately 10 years between her separation from service and the first indication showing the Veteran was treated for low back pain.  Finally, one of the VA examiners indicated that the Veteran's DJD was common and happened without direct trauma to the back.   

In contrast, AA's September 2011 opinion that the Veteran's back pain "could likely be from the incident in which she had a serious fall while in the Air Force," is equivocal at best.  Again, there is no objective evidence the Veteran had a serious fall in service and her statements (as well as those of her friends) with regard to falling off a ladder have not been found to be credible.  This opinion as to etiology of the Veteran's lumbar spine disability is too speculative and thus, not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

The April 2004 and April 2009 letters from the Veteran's VA physician that her chronic back syndrome started during her military service, are not probative of the matter on appeal.  The VA physician indicated the Veteran was "treated for this condition" in service, which is inaccurate.  Clearly, the VA provider did not review the Veteran's service treatment records, which contain only an isolated complaint of low back pain.  The same can be said of the December 2011 opinion from the Veteran's chiropractor, which indicates the Veteran's low back pain was the direct result of the fall off a ladder in service and landing on a table and not related to obesity.  

A review of the claims folder is significant in this case, as the May 1986 service treatment report contradicts significant aspects of the Veteran's reported history. This is particularly true with regard to the April 2009 and December 2011 letters, as they based their etiological opinions on the Veteran's reports of a fall off a ladder onto her back during service.  Thus, review of the actual service treatment records is required to form a proper medical opinion with regard to the etiology of the Veteran's lumbar spine disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304   (2008) (stating that the Board must explain which facts in the claims file were required to form a proper medical opinion if it emphasizes review of the claims file as the basis for crediting one expert opinion over another).

As a result, the April 2004, April 2009, and December 2001 opinions are not probative of the matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board may not, however, simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran.  

Here, the fall off a ladder during the Veteran's military service has not been verified and is not supported by the medical evidence of record.  The Board has found the Veteran's statements (and those of her friend) as to the incident of service incurrence incredible.  Thus, to the extent that the statement from these doctors that the Veteran developed a lumbar spine disability can be read as an opinion regarding nexus, they are not competent evidence.  Id.; See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible if the Board rejects the statements of the veteran).  

While there is strong medical evidence against the Veteran's claim, there is no probative medical evidence of record that supports it.  The only other evidence supporting the Veteran's claim is found in her own statements and those of her friends, which have found not to be credible.  The Veteran and her friends are competent to testify only as to matters which are capable of lay observation.  Their  statements do not establish a nexus between service and the Veteran's lumbar spine disability.  Although lay evidence is acceptable to prove the occurrence of an injury or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the issue of causation of a disease such as DJD or DDD of the lumbar spine falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board cannot give decisive probative weight to the opinions of the Veteran that her lumbar spine disability was the result of service, because she is not qualified to offer such opinions.  Likewise, her representative is not competent to provide a probative opinion on the question of causation either.

The Board has decided this case based on its application of the law to the pertinent facts.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

As noted, in a December 2012 rating decision, the RO denied the Veteran's claims of service connection for sleep apnea and general arthritis of the shoulders, hands, hips, and arms.  

The Veteran filed a notice of disagreement (NOD) in February 2013.  See 38 C.F.R. § 20.302(a).  Since there has been an initial RO adjudication of the claims and an NOD as to their denial, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claims is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this matter is REMANDED to the RO for the following action:

The RO should furnish the Veteran with an SOC with respect to her claims of service connection for sleep apnea and general arthritis of the shoulders, hands, hips, and arms and afford her with a reasonable opportunity for response.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect her appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


